Title: From Richard Kidder Meade to Oliver Spencer, 15 September 1780
From: Meade, Richard Kidder
To: Spencer, Oliver


                        
                            Sir,
                            Hd Qrs 15th Sept 1780
                        
                        I am commanded by His Excellency to desire that you will deliver to Colo. Hubleys order any men now with your
                            Regt that belonged to Capt. Kearsleys & Captn Cartherwoods Companys, which now compose a part of the 11th P. Regt.
                            I am &c.
                        
                            R.K. Meade
                            A.D.C.
                        
                    